Exhibit 10.1
April 8, 2010
Mr. Harry T. Hawks
[Redacted]
Dear Harry:
It gives me great pleasure to confirm your employment with K12 Services Inc., a
Delaware corporation (the “Company”), beginning May 5, 2010 (the “Start Date”).
Once countersigned by you, this letter shall constitute a binding agreement (the
“Agreement”) between you (the “Executive”) and the Company, effective as of the
date of this letter set forth above (the “Effective Date”). This Agreement is
contingent upon successful completion of our standard background check(s).

1.   Employment. The Company hereby employs Executive on the terms and
conditions set forth in this Agreement and Executive hereby accepts such
employment. Executive shall be employed as Executive Vice President of the
Company as of the Start Date and will be appointed by the Board of Directors at
its first meeting after Executive’s start date to serve as Chief Financial
Officer reporting to the Chief Executive Officer, Ronald J. Packard. Executive
shall perform such duties and have such responsibilities as are normally
commensurate with Executive’s position, including such other duties as are
reasonably assigned to Executive from time to time. Executive agrees that the
Company shall be his exclusive employer and Executive shall devote his full
business time to performing Executive’s responsibilities under this Agreement.  
2.   Salary. Executive’s semi-monthly salary during the first year of employment
from the Start Date shall be $16,666.67, which equates to $400,000.00 annually
(the “Base Salary”), subject to standard payroll deductions. The Base Salary
shall be paid on the Company’s regular payroll dates in accordance with the
Company’s normal payroll practices. Executive’s Base Salary shall be reviewed
annually, and the Compensation Committee and principal executive officer shall
determine, in their sole and absolute discretion, whether to grant Executive any
increases to the Base Salary based on the performance of Executive and the
Company.   3.   Performance Bonus. Executive will be eligible to receive an
annual end of year bonus (the “Performance Bonus”) equal to fifty percent (50%),
pro-rated in the first year based on the Start Date, of Executive’s Base Salary
for the fiscal year ending June 30, 2010, and for each year thereafter during
Executive’s tenure at the Company, and subject to the sole and absolute
discretion of the Compensation Committee. Executive’s annual bonus shall be
determined under the same incentive compensation plans applicable to all senior
executives. Any Performance Bonus shall be paid in accordance with the terms of
the Company’s bonus plan, but in any event within the period required by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) such
that it qualifies as a “short-term deferral” pursuant to Treasury Regulation
Section 1.409A-1(b)(4).   4.   Stock Options. The Company hereby agrees to enter
into a Stock Option Agreement with Executive following the Start Date which
shall grant to Executive (subject to certain conditions) an option to purchase
up to one hundred thousand (100,000) shares of the Common Stock of the Company
at an exercise price equal to the closing price for a share of Common Stock of
the Company on the New York Stock Exchange on the date the Compensation
Committee approves the grant, and which shall be made pursuant to the K12 Inc.
2007 Equity Incentive Award Plan (the “Option”). The Compensation Committee
shall meet no later than its next regular meeting, scheduled for May 19, 2010,
to grant the Option.       The Option is time-based and will vest and become
exercisable over four (4) years, with twenty-five percent (25%) of the shares
covered by the Option vesting and becoming exercisable on the one-year
anniversary of the Start Date and the remaining seventy-five percent (75%) of
the shares covered by the Option vesting and becoming exercisable in twelve
(12) equal quarterly installments thereafter. The Stock Option Agreement shall
provide further that, in the event of a “Change in Control” of the Company, as
defined therein, Executive shall be

 



--------------------------------------------------------------------------------



 



    entitled to accelerated vesting of one hundred percent (100%) of the options
that have not yet vested during the installment period as of the date of such
event.   5.   Restricted Stock Award. The Company hereby agrees to enter into a
Restricted Stock Award (“RSA”) Agreement with Executive following the Start
Date, which shall grant to Executive twenty-five thousand (25,000) shares of the
Common Stock of the Company. The Compensation Committee shall meet no later than
its next regular meeting, scheduled for May 19, 2010, to grant the RSA. . Upon
approval, you will receive an RSA Agreement which sets forth the terms and
conditions applicable to your grant, including the vesting schedule for your
RSAs.   6.   Personal Time Off. Executive shall be entitled to twenty (20) days
of paid vacation time off and two (2) days of paid personal time off during each
year of your employment. The number of personal days off will be pro-rated in
the first year of employment based on the Start Date. Executive will accrue
vacation time throughout the calendar year and will receive the two (2) personal
days on the first day of January of each year of employment. Executive will be
able to use vacation and personal time off in accordance with the Company’s
policy, which is subject to change or deletion at the discretion of the Company.
  7.   Expenses. During Executive’s employment, the Company shall reimburse
Executive for reasonable travel, business entertainment, and other business
expenses incurred in the performance of Executive’s duties, upon presentation of
supporting documentation.   8.   Lodging. Commencing on your Start Date and
during your first eighteen (18) months of employment, the Company will provide
you with an apartment in Herndon and will reimburse your expenses to commute to
and from your home in Connecticut.   9.   Relocation Assistance. You will be
eligible for full reimbursement upon receipts for physically moving all
belongings from Connecticut to a residence in the Washington, DC Metro area. K12
will also reimburse you in calendar year 2011 for all closing costs associated
with the purchase of a home in the Washington, DC Metro area, provided that the
closing costs are incurred prior to the end of calendar year 2011. In the event
a closing does not occur in calendar year 2011, Company shall work with
Executive to ensure reimbursement consistent with the requirements of
Section 409A of the Internal Revenue Code.   10.   Benefits (Health and Welfare
Plans). Executive will be eligible to participate in such benefit plans as may
be adopted from time to time by the Company on the same basis as similarly
situated employees, including participation in any senior-level executive
benefit plans that may be adopted by the Company. Executive’s participation
shall be subject to: (i) the terms of the applicable plan documents;
(ii) generally applicable Company policies; and (iii) the discretion of the
Board of Directors of the Company or any administrative or other committee
provided for in, or contemplated by, such plan or programs. These plans and
programs are subject to change or deletion at the discretion of the Company.

 



--------------------------------------------------------------------------------



 



11.   Retirement Benefits. K12 Services Inc. offers a 401(k) retirement plan,
with a Company match of twenty-five percent (25%) up to four percent (4%)
percent of Executive’s contribution, annually. Executive will be automatically
enrolled at a rate of three percent (3%) of Executive’s monthly paycheck, to be
withheld, pretax, and deposited into Executive’s 401(k) retirement plan account.
Executive may increase, decrease, or opt-out of 401(k) retirement plan
withholding at any time. Please contact your assigned HR Generalist for the
documentation needed to make a change.   12.   Holidays. Executive will be
eligible for paid holidays in accordance with the Company’s holiday policy and
schedule, as may be amended by the Company from time to time at the sole
discretion of the Company.   13.   Employment at Will: Termination.

  13.1.   Employment at Will. Executive’s employment with the Company will be on
an “at will” basis, meaning that Executive’s employment is not for a specified
period of time and can be terminated by Executive or the Company at any time,
with or without cause, and with or without notice.     13.2.   Termination by
Company for Cause. The Company may terminate this Agreement at any time,
effective immediately, for Cause, which shall be defined as: (i) a Willful and
continued material failure to perform Executive’s duties under this Agreement in
a satisfactory manner (other than as a result of total or partial incapacity due
to physical or mental illness or Disability, as defined in Section 13.3 below),
where Willful means, when applied to any action or omission made by Executive,
that Executive did so without a good faith belief that such action or omission
was in, or was not contrary to, the best interests of the Company; (ii) acts of
dishonesty, fraud, embezzlement, misrepresentation, and misappropriation
involving the Company or any of its affiliates; (iii) unprofessional conduct
which may adversely affect the reputation of the Company and/or its relationship
with its customers, employees or suppliers ; and (iv) a conviction of, or entry
of a guilty plea or no contest to, any crime involving moral turpitude or
dishonesty (collectively “Cause”). In the event of termination of this Agreement
for Cause, Executive shall immediately be paid all accrued Base Salary, all
accrued but unused PTO and any reasonable and necessary business expenses
properly incurred by Executive in connection with the duties hereunder, all
through the date of termination. All stock options covered by the Option shall
expire at the date of termination for any of the above-enumerated reasons to
terminate for Cause. In addition, the parties’ obligations hereunder, except as
set forth in the attached K12 Employee Confidentiality, Proprietary Rights and
Non-Solicitation Agreement, K12 Agreement to Arbitrate, and Sections 13 and 15
of this Agreement, shall terminate.     13.3.   Termination upon Disability.
Executive’s employment with the Company shall terminate upon the Disability of
Executive. In the event of such termination, the Company shall pay to Executive
any unpaid compensation to the extent earned and payable as of the date of
termination. As used herein, the term “Disability” means a physical or mental
disability that renders Executive unable to perform Executive’s normal duties
for the Company for a period of ninety (90) or more days as determined in the
good faith judgment of the Compensation Committee or the Board of Directors of
the Company. If Executive disagrees with the good faith determination of
Disability, the matter shall be submitted to arbitration pursuant to the K12
Agreement to Arbitrate, which is incorporated herein by reference as provided in
Section 15.1 of this Agreement.     13.4.   Termination by Company without
Cause. The Company may terminate Executive’s employment and this Agreement at
any time, effective immediately, without Cause. In the event that the Company
terminates Executive’s employment and this Agreement without Cause, Executive
shall be paid immediately (except as noted) all accrued Base Salary, all accrued
but unused PTO, and any reasonable and necessary business expenses properly
incurred by Executive in connection with Executive’s duties hereunder, all
through the date of termination, as well as, provided that such termination of
employment constitutes a “separation from service” with the Company as such term
is defined in Treasury Regulation

 



--------------------------------------------------------------------------------



 



      Section 1.409A-1(h) and any successor provision thereto (a “Separation
from Service”), the severance pay set forth in Section 13.5.2 below. In
addition, the parties’ obligations hereunder, except as set forth in the
attached K12 Employee Confidentiality, Proprietary Rights and Non-Solicitation
Agreement, K12 Agreement to Arbitrate and Sections 13 and 15 of this Agreement,
shall terminate.     13.5.   Termination by Employee. In the event of
termination of this Agreement by Executive other than for Good Reason (as
defined in Section 13.5.1 below), Executive shall not be entitled to any salary,
bonus, benefits, severance pay or other remuneration after the effective date of
termination, other than the payment for accrued but unused PTO. In addition, the
parties’ obligations hereunder, except as set forth in the attached K12 Employee
Confidentiality, Proprietary Rights and Non-Solicitation Agreement, K12
Agreement to Arbitrate and Sections 13 and 15 of this Agreement, shall
terminate.

  13.5.1.   In the event that Executive resigns his or her employment and
terminates this Agreement for Good Reason, then, provided that such resignation
constitutes a Separation from Service, Executive shall be entitled to the
severance pay set forth in Section 13.5.2 below. In addition, the parties’
obligations hereunder, except as set forth in the attached K12 Employee
Confidentiality, Proprietary Rights and Non-Solicitation Agreement, K12
Agreement to Arbitrate and Sections 13 and 15 of this Agreement, shall
terminate. Good Reason shall be defined as any material breach of this Agreement
by the Company which is not cured within sixty (60) days after written notice
thereof from Executive in the manner provided in Section 15.6 of this Agreement.
Notwithstanding the foregoing, Executive may not resign his or her employment
for Good Reason unless (i) Executive provides the Company prior written notice
of his or her intent to resign for Good Reason within ninety (90) days of the
initial existence of any condition constituting Good Reason, (ii) the Company is
provided with a period of at least sixty (60) days to remedy such condition and
does not remedy the condition within such sixty (60) day period and
(iii) Executive’s termination of employment occurs no later than one hundred and
eighty (180) days after the initial existence of the condition constituting Good
Reason.     13.5.2.   Effect of Termination (Severance Pay). Upon termination of
Executive’s employment and this Agreement by the Company pursuant to
Section 13.4 or by Executive pursuant to Section 13.5.1 above, and provided that
such termination constitutes a Separation from Service and provided further that
Executive executes and does not revoke a general release of claims satisfactory
to the Company within thirty (30) days following the date of termination,
Executive shall be entitled to twelve (12) months of severance pay at the
then-existing Base Salary, payable in equal installments at the same time and in
the same manner as such Base Salary had been paid prior to such termination;
provided that any payments required to be made prior to the thirtieth (30th) day
following the date of termination of employment (the “First Pay Date”) shall be
paid in a single lump sum on the first regularly scheduled payroll date on or
following the First Pay Date. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury
Regulation Section 1.409A-2(b) (iii)), each payment that Executive may be
eligible to receive under this Agreement shall be treated as a separation and
distinct payment.

 



--------------------------------------------------------------------------------



 



14.   Other Conditions of Employment.

  14.1.   Employee Confidentiality, Proprietary Rights and Non-Solicitation;
Agreement to Arbitrate; and Non-Competition. Executive’s employment is
contingent upon the execution of the enclosed K12 Employee Confidentiality,
Proprietary Rights and Non-Solicitation Agreement and K12 Agreement to
Arbitrate, at or before the Start Date. In addition, during the period in which
Executive is receiving any compensation from the Company (including and no less
than the severance period) and for a twelve-month period thereafter, Executive
shall not engage in, or be employed by, a business or organization that renders
the same or similar services as K12 or otherwise competes with the Company or
its business. In applying this non-competition provision, the Company will not
unreasonably withhold its consent for future employment with entities that are
not direct competitors or offer substantially the same or similar services as
the Company.     14.2.   Immigration Reform and Control Act of 1986. Executive’s
employment is contingent upon satisfying the requirements for employment in the
United States. Within three (3) days of the Start Date, and thereafter if the
law requires, Executive shall furnish the Company with all necessary
documentation that will satisfy the requirements of the Immigration Reform and
Control Act of 1986.     14.3.   Policies and Procedures. Executive’s employment
is subject to the Company’s personnel policies and procedures as they may be
interpreted, adopted, revised or deleted from time to time in the Company’s sole
discretion. Notwithstanding the general applicability of such policies, the
Company hereby agrees that Executive shall be afforded reasonable additional
flexibility regarding the Company’s core business work hours and use of the
Company’s apartment as provided in Section 8 of this Agreement, although Company
reserves the right in its absolute discretion to terminate such use of the
Company’s apartment at the time of relocation, termination of employment or
other reason not in conflict with the purpose of Section 8 of this Agreement.

15.   Miscellaneous.

  15.1.   Entire Agreement. The terms described in this Agreement, together with
the K12 Employee Confidentiality, Proprietary Rights and Non-Solicitation
Agreement, and K12 Agreement to Arbitrate, both attached hereto and incorporated
herein by reference, set forth the entire understanding between Executive and
the Company, and supersede any prior representations or agreements, whether
written or oral, with respect to the subject matter hereof. No term or provision
of this Agreement or attached exhibits may be amended waived, released,
discharged or modified except in writing, signed by Executive and an authorized
officer of the Company, except as otherwise specifically provided herein.    
15.2.   Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
reference to conflict of law principles. If any legal action is initiated by
either party arising from or related to this Agreement, the parties agree to the
exclusive jurisdiction of the courts of Fairfax County, Virginia.     15.3.  
Successors. This Agreement shall be binding upon and shall inure to the benefit
of the Company and its successors and assigns. In that this Agreement
constitutes a non-delegable personal services agreement, it may not be assigned
by Executive and any attempted assignment by Executive in violation of this
covenant shall be null and void.

 



--------------------------------------------------------------------------------



 



  15.4.   Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby, and all such remaining
provisions shall remain in full force and effect.     15.5.   Waiver. The
failure of either party to insist on strict compliance with any of the terms of
this Agreement will not be deemed to be a waiver of any terms of this Agreement
or of the party’s right to require strict compliance with the terms of this
Agreement in any other instance.     15.6.   Notices. All notices, demands, or
requests provided for or permitted to be given pursuant to this Agreement must
be given in writing, unless otherwise specified, and shall be deemed to have
been properly given, delivered, or served by depositing the same in the United
States mail, postage prepaid, certified or registered mail, with deliveries to
be made to the following addresses:

         
 
  If to Executive:   Harry T. Hawks
 
      [Redacted]
 
       
 
  If to the Company:   Attn: General Counsel
 
      K12 Services Inc.
 
      2300 Corporate Park Drive
 
      Herndon, VA 20171

Either party may change such party’s address for notices as necessary by notice
given pursuant to this Section.

16.   Captions. Section headings used in this Agreement are for convenience of
reference only and shall not be considered a part of this Agreement.

17.   Amendments and Further Assurances. This Agreement may be amended or
modified from time to time, but only by written instrument executed by all the
parties hereto. No variations, modifications, or changes herein or hereof shall
be binding upon any party except as set forth in such a written instrument. The
parties will execute such further instruments and take such further action as
may be reasonably necessary to carry out the intent of this Agreement.

18.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one instrument.

19.   Representations by Executive: Executive represents and warrants that:

     (a) Executive is free to enter into and perform each of the terms and
conditions of this Agreement. Executive is not subject to any agreement,
judgment, order or restriction that would be violated by Executive being
employed by the Company or that in any way restricts the services that may be
rendered by Executive for the Company. Executive’s execution of this Agreement
and performance of Executive’s obligations under this Agreement does not and
will not violate or breach any other agreement between Executive and any other
person or entity. In addition, Executive has disclosed to the Company the
educational and religious institutions to which Executive has made charitable
contributions and donated his services prior to entering into this Agreement,
and the Company has determined that a continuation of those activities after
execution of this Agreement, absent a material change in the status of those
institutions as they relate to the Company, is consistent with the Company’s
Code of Business Conduct and Ethics.

 



--------------------------------------------------------------------------------



 



     (b) Executive has carefully considered the nature and extent of the
restrictions and covenants in this Agreement and Executive agrees that they will
not prevent Executive from earning a livelihood after employment with the
Company and that they are fair, reasonable and necessary to protect and maintain
the proprietary interests, goodwill and other legitimate business interests of
the Company in view of the following facts: (i) Executive will hold a position
of confidence and trust with the Company as a result of Executive’s employment
with the Company, access to confidential financial and other information, and
relationship with the customers, suppliers and other employees of the Company,
(ii) it would be impossible for Executive to be employed or engaged in a
directly competitive business to that of the Company as described in
Section 14.1 of this Agreement without inevitably using the Company’s
proprietary information, and (iii) Executive has broad skills that will permit
gainful employment in many areas and businesses outside the scope of the
Company’s business.
     (c) Executive acknowledges that but for the above representations and
warranties of Executive; the Company would not employ Executive or enter into
this Agreement.

20.   Section 409A.

     (a) Compliance. In the event that following the date hereof the Company or
Executive reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.
     (b) In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement shall be provided in accordance with the requirements of Treasury
Regulation Section 1.409A-3(i)(iv), such that any in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and any in-kind benefits and
reimbursements shall not be subject to liquidation or exchange for another
benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be promptly made to Executive following
such submission, but in no event later than December 31st of the calendar year
following the calendar year in which the expense was incurred. In no event shall
Executive be entitled to any reimbursement payments after December 31st of the
calendar year following the calendar year in which the expense was incurred.
This paragraph shall only apply to in-kind benefits and reimbursements that
would result in taxable compensation income to Executive.
     (c) Distribution. Notwithstanding anything to the contrary in this
Agreement, to the maximum extent permitted by applicable law, amounts payable to
Executive pursuant to Section 13.5.2 shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals). However, to the extent any
payments are treated as non-qualified deferred compensation subject to
Section 409A of the Code, then if Executive is deemed at the time of his
Separation from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution

 



--------------------------------------------------------------------------------



 



under Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s
termination benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death. Upon the earlier
of such dates, all payments deferred pursuant to this Section 13(c) shall be
paid in a lump sum to Executive. Thereafter, payments will resume in accordance
with this Agreement. The determination of whether Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his Separation from Service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance there under (including
without limitation Treas. Reg. Section 1.409A-1(i)). This Agreement is intended
to be written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the
interest and additional tax set forth within Section 409A(a)(1)(B) of the Code
(together, referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties. In no event shall the Company be
required to provide a tax gross-up payment to Executive or otherwise reimburse
Executive with respect to Section 409A Penalties.
Please acknowledge your acceptance of employment by signing the enclosed copy of
this letter, completing the K12 Confidentiality, Proprietary Rights and
Non-Solicitation Agreement and K12 Agreement to Arbitrate, and returning them to
me as soon as possible. Should you have any questions, please feel free to
contact me. Harry, I am personally pleased to welcome you to the K12 team and I
look forward to working with you toward our mutual success.

     
 
  Sincerely,
 
   
 
  /s/ Howard Allentoff
 
   
 
  Howard Allentoff
 
  Senior Vice President, Human Resources
 
  K12 Services Inc.

Agreed and Accepted:

          /s/ Harry T. Hawks   4-08-10    
Harry T. Hawks
  Date   Start Date

 